Case: 13-51187      Document: 00512924345         Page: 1    Date Filed: 02/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 13-51187
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                           February 3, 2015
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                 Plaintiff-Appellee

v.

SERAFIN VILLANUEVA, also known as Seraphin Villanueva, also known as
Elizondo Villanueva Serafin,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:13-CR-89


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Serafin    Villanueva     pleaded     guilty    to   conspiracy     to     distribute
methamphetamine and was sentenced to 130 months of imprisonment and five
years of supervised release. He reserved the right to appeal the district court’s
denial of his motion to suppress evidence. Villanueva argues that the district
court erred when it determined there was probable cause to arrest him because



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51187     Document: 00512924345     Page: 2   Date Filed: 02/03/2015


                                  No. 13-51187

the record fails to support its factual finding of a hand-to-hand transaction
occurring shortly before his arrest. Villanueva also avers that his evasive
conduct when he encountered officers in the parking lot should not have been
relied upon to establish probable cause.
      In an appeal of the denial of a suppression motion, we review the district
court’s factual findings for clear error and its legal conclusions de novo. United
States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir. 2005). Factual findings,
including credibility determinations, are not clearly erroneous so long as the
findings are plausible in light of the record as a whole. United States v. Montes,
602 F.3d 381, 384 (5th Cir. 2010).
      “[A] warrantless arrest must be based on probable cause.” United States
v. Castro, 166 F.3d 728, 733 (5th Cir. 1999) (en banc). “Probable cause for a
warrantless arrest exists when the totality of facts and circumstances within
a police officer’s knowledge at the moment of arrest are sufficient for a
reasonable person to conclude that the suspect had committed or was
committing an offense.” United States v. Wadley, 59 F.3d 510, 512 (5th Cir.
1995). Whether there is probable cause to arrest an individual is a mixed
determination of law and fact that we review de novo. Id. In making a
probable cause determination, we consider the evidence in the light most
favorable to the prevailing party, United States v. Zavala, 541 F.3d 562, 574
(5th Cir. 2008), and we may consider “the officers’ training and experience as
well as their knowledge of the situation at hand.” United States v. Buchanan,
70 F.3d 818, 826 (5th Cir. 1995).
      The district court’s finding that a hand-to-hand drug transaction
occurred was plausible in light of the record as a whole and was not clearly
erroneous. Montes, 602 F.3d at 384. Testimony by detectives and officers
established that probable cause existed to arrest Villanueva for conspiracy to



                                        2
    Case: 13-51187     Document: 00512924345     Page: 3   Date Filed: 02/03/2015


                                  No. 13-51187

distribute methamphetamine.          Detectives previously had corroborated
cooperating source tips regarding narcotics sales occurring at an automobile
shop and also learned from sources that a black Volvo was used to transport
drugs for that criminal operation. Villanueva, known as Smokey, had been
identified by cooperating sources as having transported drugs in a black Volvo.
On the night of Villanueva’s arrest, detectives followed a vehicle from the shop
to a gas station, where the driver appeared to engage in a hand-to-hand
transaction with the driver of a black Volvo. That vehicle, in which Villanueva
was a passenger, was registered to an individual known to detectives as the
leader of the narcotics operation.    When officers stopped the black Volvo,
Villanueva refused to comply with their demands to stop. Considering the
evidence in the light most favorable to the Government, and based on the
totality of the circumstances, the district court did not err in the determination
that there was probable cause to arrest Villanueva. See Lopez-Moreno, 420
F.3d at 429.
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                        3